The conviction is for the unlawful sale of whisky in a dry area; penalty assessed at a fine of $100.00.
The complaint and information appear regular. The evidence heard upon the trial is not brought forward for review.
The bill of exception found in the record complains of the fact that the County Attorney made his opening argument to the jury, after which counsel for the appellant stated to the court that he did not desire to make an argument, whereupon the County Attorney then made his closing argument to the jury.
Article 646, C. C. P., 1925, declares:
"The order of argument may be regulated by the presiding judge; but the State's counsel shall have the right to make the concluding address to the jury."
In view of the statute quoted, we fail to perceive any error presented by the bill.
In the absence of the evidence adduced upon the trial, this court is unable to appraise the matters presented in the motion for new trial.
No error appearing justifying a reversal, the judgment of the trial court is affirmed.
Affirmed.